

116 S4001 IS: Protecting Nonprofits from Catastrophic Cash Flow Strain Act of 2020
U.S. Senate
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4001IN THE SENATE OF THE UNITED STATESJune 18, 2020Mr. Scott of South Carolina (for himself, Mr. Brown, Mr. Grassley, Mr. Wyden, Mr. Cornyn, Mr. Carper, Mr. Lankford, Mr. Casey, Mr. Perdue, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title IX of the Social Security Act to improve emergency unemployment relief for governmental entities and nonprofit organizations.1.Short titleThis Act may be cited as the Protecting Nonprofits from Catastrophic Cash Flow Strain Act of 2020.2.Improving emergency unemployment relief for governmental entities and nonprofit organizations(a)In generalSection 903(i)(1) of the Social Security Act (42 U.S.C. 1103(i)(1)) is amended—(1)in subparagraph (A), by striking during and inserting with respect to;(2)in subparagraph (B), by striking 3309(a)(1) and inserting 3309(a); and(3)by striking subparagraph (C) and inserting the following new subparagraph:(C)Notwithstanding any other provision of law, funds transferred to the account of a State under subparagraph (A) shall be used exclusively to reduce the amounts required to be paid in lieu of contributions into the State unemployment fund pursuant to such section by governmental entities and other organizations described in section 3309(a) of such Code.. (b)Effective date(1)In generalSubject to paragraph (2), the amendments made by subsection (a) shall take effect as if included in the enactment of section 2103 of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)). (2)Application to weeks prior to enactmentFor weeks of unemployment that occurred on or after March 13, 2020, and prior to the date of enactment of this section, States may—(A)issue reimbursements in accordance with section 903(i)(1)(C) of the Social Security Act, as in effect prior to the date of enactment of this section; or (B)reduce the amounts required to be paid in accordance with such section 903(i)(1)(C), as amended by subsection (a).